DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 15-16, 18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “disposed at two sides of the first cutting edge” in Line 8.  It is unclear whether the two sides are opposite sides as disclosed or if the two sides refer to two sides of the first edge as in the two sides of the cutting body.  Appropriate correction required.
Claim 1 recites “a first chip flute is defined between the first cutting edge and each of the second cutting edges” in Lines 8-9.  It is unclear whether there are respective first chip flutes between the first cutting edge and the second cutting edges or if there is a single first chip flute defined between the first cutting edge and each second cutting edge.  Appropriate clarification required.
Claim 1 recites “second chip flutes are defined between two adjacent third cutting edges, and between each of the second cutting edges and an adjacent one of the third cutting edges” in Lines 14-16.  It is unclear how the chip flutes are defined between two of the third cutting edges and each the second cutting edges as well as an adjacent one of the third cutting edges.  Appropriate correction required.
Claim 10 recites “the second cutting edges are symmetrically distributed on the cutting body with respect to the first cutting edge.”  The metes and bounds this limitation are unclear.  It is not clear how the second cutting edges are considered symmetrically distributed with respect to the first cutting edge.  Appropriate correction required.
Claim 18 recites “third cutting edges are symmetrically distributed one the cutting body with respect to the first cutting edge.”  The metes and bounds this limitation are unclear.  It is not clear how the third cutting edges are considered symmetrically distributed one the cutting body with respect to the first cutting edge.  Appropriate correction required.
Claim 20 recites “the third cutting edges at a same side of the first cutting edge are defined as a cutting edge group, the cutting edge groups at the two sides of the first cutting edge are symmetrical with respect to a symmetrical center line” in Lines 2-4.  The claim only sets forth one cutting edge group on one side of the first cutting edge, but then refers to cutting edge groups.  That is, the groups are not clearly recited.  Appropriate correction required.
Claim 21 recites the limitation "the helix angles of the third cutting edges . . . are gradually decreased from two sides to middle if the cutting edge group" in Lines 3-4.  It is unclear how the helix angles gradually decrease or the manner in which they decrease - per cutting edge or in a certain direction of the group as in the edges in the center of the group have a lower helix angle than those located elsewhere.  Also, it is unclear what the two sides and middle that define the direction reference.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beuthien (DE 2646128 A1) in view of Hiyougo (JP 09-136208 A).
Beuthien discloses a cutter head structure (1) including a cutting edge portion including acutting body (2), an outer surface of the cutting body is a curved surface which protrudes forwardly (Figs. 1-3), and the outer surface of the cutting body is provided with a first cutting edge (4, 5) and at least two second cutting edges (6); wherein the first cutting edge (4, 5) extends from one side of the cutting body to a top region of the cutting body and then extends to the other side of the cutting body (Fig. 2); the second cutting edges (6) are respectively disposed at two sides of the first cutting edge (Fig. 2); first chip flutes are defined between the first cutting edge and the second cutting edges adjacent thereto (spaces between 5 and 6), and each of the first chip flutes has a width gradually increasing from the top region of the cutting body to both ends of the cutting body (Fig. 2).  The outer surface of the cutting body is further provided with a plurality of third cutting edges which are respectively disposed at outer sides (respective sides considered outer as being further in the rotation direction from the first edge) of the two outermost second cutting edges (annotated Fig. 2 below).  Second chip flutes are defined between two adjacent third cutting edges, and between one of the third cutting edges and the second cutting edge adjacent to the one of the third cutting edge (annotated Fig. 2 below).  The first cutting edge includes a first segment, a middle segment, and a second segment connected in sequence (Fig. 2).  Both sides of the first cutting edge are respectively provided with the second cutting edges (Figs. 1-3).  The edge widths of the second cutting edges, of the first segment, and of the second segment are respectively distances between two side surfaces of each second cutting edge, between two surfaces of the first segment, and between two side surfaces of the second segment, and the edge width of the middle segment is a distance between two side surfaces of the middle segment.  That is, the two sides are defined between respective rake and flank surfaces of each edge.  Edge widths of the second cutting edges, of the first segment, and of the second segment are not explicitly disclosed as being greater than an edge width of the middle segment. 

    PNG
    media_image1.png
    700
    857
    media_image1.png
    Greyscale

Hiyougo discloses edge widths of the second cutting edges, of the first segment, and of the second segment are greater than an edge width of the middle segment (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the cutter head disclosed Beuthien with edge widths of the second cutting edges, of the first segment, and of the second segment being greater than an edge width of the middle segment as suggested in Hiyougo in order to stabilize the cutting edge at the tip (middle) and provide more robust cutting edges at the radial outer edge portions. 


Claims 1, 7, 9-12, 16, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (DE 555440 C) in view of Xu et al. (US Pub. No. 2019/0201990 A1).
(Claim 1) Lange discloses a cutter head structure (Figs. 1-6) that includes a cutting edge portion (a) having a cutting body (body that edges protrude from), which has a curved outer surface thereof protruding forwardly (Figs. 2, 4, 5).  The outer surface of the cutting body is provided with a first cutting edge and at least two second cutting edges (annotated Figures below).1

    PNG
    media_image2.png
    826
    590
    media_image2.png
    Greyscale

The first cutting edge extends from a first side of the cutting body to a top region of the cutting body and then extends to a second side of the cutting body opposite the first side thereof (Figs. 1-6).  The second cutting edges are respectively disposed at two sides of the first cutting edge (annotated Figs. above).  First chip flutes are defined between the first cutting edge and each of the second cutting edges adjacent thereto (Figs. 1-6).  The outer surface of the cutting body is further provided with a plurality of third cutting edges that are respectively disposed at an outer side of each of the second cutting edges (annotated Figs. above).  Second chip flutes are defined between two adjacent third cutting edges, and between each of the second cutting edges and an adjacent one of the third cutting edges (Figs. 1-6).  The first cutting edge includes a first segment, a middle segment, and a second segment connected in sequence (top-to-bottom in Fig. 1 & left-to-right in Figs. 3, 6).  Edge widths of the second cutting edges, of the first segment, and of the second segment are greater than an edge width of the middle segment (Figs. 1, 3, 6).  Both sides of the first cutting edge are respectively provided with the second cutting edges (Figs. 1, 3, 6).  The edge widths of the second cutting edges, of the first segment, and of the second segment are respectively distances between two side surfaces of each second cutting edge, between two surfaces of the first segment, and between two side surfaces of the second segment, and the edge width of the middle segment is a distance between two side surfaces of the middle segment.  That is, the two sides are defined between respective rake and flank surfaces of each edge.  The first chip flutes each have a width, but the width is not explicitly disclosed as gradually increasing from the top region of the cutting body to both ends of the cutting body.
Xu et al. discloses first chip flutes (36) that gradually increase from a top region of a hemispherical cutting body to both ends thereof (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter head structure disclosed in Lange with a gradually increasing first flute width as suggested in Xu et al. in order to increase chip evacuation capability towards in the direction from the apex towards a rear end of the cutter head structure.
(Claim 7) Lange does not explicitly disclose the edge widths of each segment.  Yet, the edge widths are result-effective variables because each impacts cutting capability, integrity of the cutting edge, heat generation and chip generation.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the segments of the first cutting edge with the respective widths as claimed in order to optimize cutting capability, integrity of the cutting edge, heat generation and chip generation based upon operational parameters.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 9) The first cutting edge travels through an apex of the cutting body (Lange Figs. 1, 3, 6).  The cutting body is symmetrically distributed with respect to the first cutting edge (Lange Figs. 1, 3, 6).
(Claim 10) The second cutting edges are symmetrically distributed with respect to the first cutting edge (Lange Figs. 1, 3, 6).
(Claim 11) The second cutting edges are each in an arc shape protruding toward the first cutting edge (Lange Figs. 1, 3, 6).
(Claim 12) Each of the second cutting edges includes a first cutting segment and a second cutting segment, the first cutting segment extends from one side of the cutting body to the top region of the cutting body to connect to one end of the second cutting segment, and the second cutting segment extends from the top region of the cutting body to the other side of the cutting body; the first cutting segment and the second cutting segment are both helical, and a helical direction of the first cutting segment is opposite to that of the second cutting segment (Lange Figs. 1-6).
(Claim 16) The first cutting edge and the second cutting edges are integrally formed (Lange Figs. 1-6).
(Claim 18) The plurality of third cutting edges are symmetrically distributed with respect to the first cutting edge (Lange Figs. 1, 3, 6).
(Claim 20) A cutting edge group includes the third cutting edges at a same side of the first cutting edge, the cutting edge group is a symmetrical structure, and the third cutting edges at one side of a symmetrical center line of the cutting edge group have a helical direction that is opposite to the third cutting edges at the other side of the symmetrical center line of the cutting edge group (Lange Figs. 1, 3, 6).
(Claim 21) Each of the third cutting edges has a helix angle, but the specific angular value is not disclosed.  Nevertheless, the helix angle is a result-effective variable because it impacts chip evacuation.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the third cutting edges in Lange with a helix angle within the claimed range in order to optimize chip evacuation.  See Smith, 88 U.S. 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The helix angles are not explicitly disclosed as decreasing in value along a direction from two sides to a middle.  Yet, variable decreasing helix angles of edges is well-known consideration of design by one of ordinary skill in the art.  As such, examiner takes official notice that one of ordinary skill in the art at a time prior to filing would have found it obvious to provide the third cutting edges with a gradually decreasing helix angle in order to optimize chip evacuation and/or cutting performance.
(Claim 22) One end of each of the plurality of third cutting edge is connected to one of the second cutting edges, and the other end of each of the plurality of third cutting edges is disposed on the outer surface of the cutting body (annotated Lange Figs. above).
(Claim 23) The cutter head of Lange does not explicitly disclose the outer surface of the cutting body being hemispherical, but the reference does disclose that the cutter head “can have any other expedient design” other than spherical.
Xu et al. discloses the outer surface of the cutting body being hemispherical (Figs. 1-3; ¶ 0015).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter head structure disclosed in Lange with a hemispherical cutting body outer surface as taught by Xu et al. in order to reduce manufacturing cost from the full spherical shape.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try” - choosing from a finite number of predictable solutions, with a reasonable expectation of success).
(Claim 24) The cutter head of Lange does not explicitly disclose the material of the cutting edge portion.
Xu et al. discloses the cutting edge portion being made of diamond, polycrystalline diamond, chemical vapour diamond, microcrystalline diamond, polycrystalline cubic boron nitride, or ceramic (¶ 0014).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter head structure disclosed in Lange from a material taught by Xu et al. in order to take advantage of the strength and wear resistant properties of the material.
(Claim 25) Lange discloses a connecting portion (b).  A rear end surface of the cutting body is connected to a front end of the connecting portion (Figs. 2, 4, 5).
Claims 3-6, 8, 15, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (DE 555440 C) in view of Xu et al. (US Pub. No. 2019/0201990 A1) further in view of Takuyama et al. (WO 2020/075489 A1).
(Claims 3-5) Lange does not explicitly disclose the middle segment being connected to the first and second segments via a chamfer (i.e., inclined surface).
Takuyama et al. (“Takuyama”) discloses a first cutting edge (crossing axis O in Fig. 3) that includes a first segment, a middle segment, and a second segment connected in sequence (top-to-bottom in Fig. 3).  Edge widths of second cutting edges (edges that do not cross the axis O in Fig. 3), of the first segment, and of the second segment are greater than an edge width of the middle segment (Fig. 3).  Two sides of the middle segment are respectively a first side and a second side, two sides of the first segment are respectively a third side and a fourth side, and two sides of the second segment are respectively a fifth side and a sixth side (Fig. 3).  The first side and the third side are on a same plane (Fig. 3 - they directly connect so at least at that point they lie in the same plane).  The second side is transitionally connected with the fourth side by a chamfer (Fig. 3).  The second side and the sixth side are on a same plane (Fig. 3 - they directly connect so at least at that point they lie in the same plane).  The first side is transitionally connected with the fifth side by a chamfer (Fig. 3).  At least one side of the first segment is transitionally connected with a corresponding side of the middle segment by a chamfer (Fig. 3), and at least one side of the second segment is transitionally connected with a corresponding side of the middle segment by a chamfer (Fig. 3).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide first cutting edge of the cutter head structure disclosed in Lange with a chamfer and connection of segments as suggested in Tokuyama in order to provide additional/adequate support for the first cutting edge that reaches the apex.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including simple substitution of one known element for another to obtain predictable results).
(Claim 6) It appears from each of the Lange, Xu et al., and Tokuyama references that the edge widths of the first segment and of the second segment are equal to that of the second cutting edges (Lange Figs. 1, 3, 6; Xu et al. Fig. 3; Tokuyama Fig. 3).  Yet, the disclosure in the Figures is not explicit.  Nevertheless, the widths of the edges is a result-effective variable because the width impacts edge cutting capability and strength/durability.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the segments of the first cutting edge disclosed in Lange with the respective widths as claimed in order to optimize cutting capability and strength/integrity of the cutting edge based upon operational parameters.  See Smith, 88 U.S. 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 8) Lange does not explicitly disclose the middle segment length or the diameter of the cutting body.
Tokuyama discloses a cutter body diameter within the claimed range (¶¶ 0057-0058).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutter body disclosed in Lange with the cutter body diameter as suggested in Tokuyama in order to cut grooves of corresponding size to the cutting body or to be capable of inserting the cutting body into an area of limited access (e.g., access being slightly larger than claimed range).  The length of the middle segment is a result-effective variable because it impacts edge cutting capability and strength/durability.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the middle segment of the first cutting edge of the modified Lange cutter head within the range claimed in order to optimize cutting capability and strength/integrity of the cutting edge based upon operational parameters.  See Smith, 88 U.S. 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 15) Lange does not explicitly disclose the diameter of the cutting body, the first chip flute depth or the widths of the first and second cutting edges as claimed.
Tokuyama discloses a cutter body diameter within the claimed range (¶¶ 0057-0058).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutter body disclosed in Lange with the cutter body diameter as suggested in Tokuyama in order to cut grooves of corresponding size to the cutting body or to be capable of inserting the cutting body into an area of limited access (e.g., access being slightly larger than claimed range).
The depth of the first chip flutes is a result-effective variable because it impacts chip evacuation and body integrity.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide first chip flutes disclosed in Lange within the range claimed in order to optimize chip evacuation and body integrity.  See Smith, 88 U.S. 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
The edge widths are result-effective variables because each impacts cutting capability, integrity of the cutting edge, heat generation and chip generation.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the segments of the first cutting edge with the respective widths as claimed in order to optimize cutting capability, integrity of the cutting edge, heat generation and chip generation based upon operational parameters.  See Smith, 88 U.S. 118-19 (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 26 (and alternative claim 24 rejection)) The cutting edge portion in Lange appears to be made of a material same as the connecting portion (Figs. 2, 4, 5 show monolithic tool embodiment), and the cutting edge portion and the connecting portion are integrally formed, but the relationship is not explicitly disclosed and the type of material is not explicitly disclosed.
Tokuyama discloses a cutting edge portion made of a material (cemented carbide) same as the connecting portion (¶ 0025; Figs. 1-3 show monolithic tool embodiment), and the cutting edge portion and the connecting portion are integrally formed (¶ 0025).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutter head disclosed in Lange with a same material in monolithic form between edge portion and connecting portion as taught in Tokuyama in order to take advantage of the strength and wear resistance of the material throughout the tool.  See In re Larson, 340 F.2d 965, 968 (CCPA 1965) (holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice").
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the edge in Lange is merely a line of the intersection of the rake and flank surfaces.  As such, the edge fails to disclose the difference in edge distance per claim 1.  Examiner disagrees. The edge distances are defined between two surfaces.  Those surfaces in the Lange reference are the rake and flank surfaces of each edge.  As such, the prior art of record reads upon the claimed invention.
Examiner suggests reciting the edge shape and relationship between the edges (e.g., the third cutting edges in a given third cutting edge group directly connects to one of the two second cutting edges).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be noted that these annotations may be manipulated in any manner where the second and third edges may be identified in any manner that meets the claims.